  Case 20-81809       Doc 13   Filed 12/02/20 Entered 12/02/20 16:35:07              Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Western Division

In Re:                                       )               BK No.:      20-81809
Marco Raygoza                                )
Christina M Raygoza                          )               Chapter: 7
                                             )
                                                             Honorable Thomas M. Lynch
                                             )
                                             )
               Debtor(s)                     )
            ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY AS TO
                           A 2012 DODGE CHARGER
       This cause coming on to be heard upon the motion for relief from the automatic stay brought by
Consumers Credit Union, due notice having been given and the Court being fully advised in the
premises;

    IT IS HEREBY ORDERED:

     A. That the automatic stay is modified to permit the Credit Union to exercise its state law
remedies against its collateral, 2012 Dodge Charger VIN 2C3CDXCT6CH135584.




                                                          Enter:


                                                                   Honorable Thomas M. Lynch
Dated: December 02, 2020                                           United States Bankruptcy Judge

 Prepared by:
 Trunkett & Trunkett, P.C.
 20 N. Wacker Drive
 Suite 1434
 Chicago, IL 60606
 312.324.3101
 Kerry Trunkett: 6188221
 Caroline Hasten: 6316656
 chasten@trunkettlawpc.com
